DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 05/16/2022 has been entered. Claim 6 is canceled. Claims 1-5 and 7-13 remain pending and have been examined below.

	Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. The Applicant has argued the following points:
On pages 6 and 8, regarding claim 1, the Applicant has argued that Buchanan does not teach the split ring contracts and that Buchanan teaches away from the split ring contracting because the split ring is “forced” to contract. Respectfully the Office disagrees, the split ring must contract to be restorative otherwise the ratchet would not operate. Further the term “forced” was not used, but the term “caused” was claimed such that causation is interpreted to be an interaction between elements, where the split ring has an interaction between elements and is contracted to be restorative.
Applicant’s arguments with respect to claims 5 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Buchanan (US PGPUB 2013/0340574), hereinafter referred to as Buchanan.
	Regarding claim 1 (Currently Amended), Buchanan discloses in figure 6, a ratchet wrench (110) comprising: 
	a wrench head comprising a housing having an outer sidewall (112) and a housing aperture defined by an inner sidewall (122) provided with a plurality of housing ramps (122 has a plurality of housing ramps); 
	a handle having a first end connected with said wrench head (114); 
	a clutch ring disposed in said housing aperture (136), said clutch ring having an outer surface and an inner surface that defines a clutch aperture (136 has an outer surface, an inner surface and a clutch aperture), said outer surface of said clutch ring having a plurality of clutch transmission ramps (184) and at least a portion of said inner surface of said clutch ring having a plurality of clutch teeth (140); and 
	a drive element disposed in said clutch ring (118), said drive element having an outer surface provided with a plurality of drive teeth (134) and an inner surface defining a drive aperture provided with fastener engaging surfaces (130); 
	wherein rotation of said handle in a first direction causes said housing ramps to move along said clutch transmission ramps in a first direction to cause said clutch ring to contract against said drive element to lock said housing, clutch ring and drive element together (rotation in the first direction causes 136, 118, and 122 to contract and lock together) and rotation of said handle in a second direction opposite said first direction causes said housing ramps to move along said clutch transmission ramps in a second direction that is opposite said first direction along said clutch transmission ramps to release said wrench head for rotation relative to said drive element (rotation in a second direction frees up contact and allows 136 to slide giving a ratcheting motion).

	Regarding claim 7 (Original), Buchanan further discloses a ratchet wrench as claimed in claim 1, wherein said inner surface of said clutch ring has a smooth portion adjoining said portion that has said clutch teeth (136 has a smooth portion adjacent 140).
	Regarding claim 9 (Original), Buchanan further discloses a ratchet wrench as claimed in claim 1, wherein said drive outer surface and said clutch inner surface have the same effective diameter (fig 7, showing 136 and 118 have the same effective diameter).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US PGPUB 2013/0340574) as applied to claim 1 above, in view of Salazar (US Patent No. 6,502,485), hereinafter referred to as Buchanan and Salazar, respectively.
	Regarding claim 2 (Original), Buchanan discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein said housing is offset with respect to said handle.
	Salazar teaches a ratchet wrench (fig 1) comprising a handle (fig 1, 25) and a head housing (fig 1, 30), wherein the head housing is offset with respect to said handle (fig 1, 30 is offset from 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with the teachings of Salazar to incorporate the offset head housing from the handle because the offset allows for the user to generate a higher torque in the driving direction which improves the efficiency of the tool which reduces down time for the user.
	Regarding claim 10 (Original), Buchanan discloses a ratchet wrench as claimed in claim 1, wherein said wrench head has a first housing to handle connection and a second housing to handle connection (114 has a connection to 112 on either side face), each of said housing to handle connections has a thickness (side faces of connections between 114 and 112 both have a thickness).
	Buchanan does not explicitly disclose said thickness is the distance between said housing inner sidewall and said housing outer sidewall and said first housing to handle connection has a thickness which is less than the thickness of said second housing to handle connection.
	Salazar teaches a ratchet wrench (fig 1) comprising a handle (fig 1, 25) and a head housing (fig 1, 30), wherein the head housing is offset with respect to said handle (fig 1, 30 is offset from 25), wherein the thickness of a first side of the head housing to the handle is greater than a thickness of a second side of the head housing to the handle (fig 1, the offset of 30 to 25 creates a thickness greater on the outside edge than the inside edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with the teachings of Salazar to incorporate the offset head housing from the handle because the offset allows for the user to generate a higher torque in the driving direction which improves the efficiency of the tool which reduces down time for the user.
	Claims 3-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US PGPUB 2013/0340574) alone, hereinafter referred to as Buchanan.
	Regarding claim 3 (Original), Buchanan discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein when said handle is turned in said first direction, said clutch teeth initially engage said drive teeth to cause said clutch transmission ramps to move in said first direction along said housing ramps.
	Buchanan is a different embodiment teaches wherein when said handle is turned in said first direction, said clutch teeth initially engage said drive teeth to cause said clutch transmission ramps to move in said first direction along said housing ramps (fig 24, showing the clutch engaging both the driven element and the housing ramps).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with the teachings of the different embodiment of Buchanan to incorporate the clutch motion in the first direction to fully engage because this configuration allows for greater torque in the first direction.
	Regarding claim 4 (Original), Buchanan discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein when said, housing ramps move in said second direction along said clutch transmission ramps, said clutch transmission ramps move away from said drive element to allow said clutch ring to expand, thereby allowing said clutch teeth to disengage said drive teeth.
	Buchanan in a different embodiment teaches wherein when said, housing ramps move in said second direction along said clutch transmission ramps, said clutch transmission ramps move away from said drive element to allow said clutch ring to expand, thereby allowing said clutch teeth to disengage said drive teeth (fig 24, showing the clutch engaging both the driven element and the housing ramps).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with the teachings of the other embodiment of Buchanan to incorporate the clutch motion in the second direction to move away and slide because this configuration allows for a smoother ratcheting motion.
	Regarding claim 11 (Original), Buchanan discloses a ratchet wrench as claimed in claim 1, wherein said housing ramps have a length in a circumferential direction of said housing aperture (122 has a circumferential direction length), said clutch transmission ramps have a length in said circumferential direction (184 has a circumferential direction length) and said housing ramps and clutch transmission ramps have a common ramp angle in said circumferential direction (122 and 184 have a common ramp angle) that is 45 degrees (122 and 144 are prismatic shaped at 45 degrees).
	Buchanan does not explicitly disclose aid housing ramps and clutch transmission ramps have a common ramp angle in said circumferential direction that is in the range eight degrees to thirty degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan to incorporate the ramp angle to be within the range of eight to thirty degrees because the Applicant has not disclosed that ramp angle solves any stated problem or is for any particular purpose and is not a critical range. Moreover, it appears that Buchanan would perform equally well with the ramp angle of 45 degrees. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the ramp angle of Buchanan to be within the range of 8 to 30 degrees because the ramp angle does not appear to provide any unexpected results.
	Regarding claim 12 (Original), Buchanan discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the outside distance width of said head portion is 90% less than the ASME standards depth for the outside diameter of a standard box head wrench.
	Buchanan teaches the head has a diameter (fig 6, 112 has a diameter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan to incorporate the head width to be 90% less than the ASME standards diameter because the Applicant has not disclosed that outside distance of the head portion solves any stated problem or is for any particular purpose and is not a critical range. Moreover, it appears that Buchanan would perform equally well with the outside head distance as currently used. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the head portion outside distance of Buchanan to be 90% less than the ASME standard depths for the outside diameter because the head portion outside distance does not appear to provide any unexpected results.
	Regarding claim 13 (Original), Buchanan discloses a ratchet wrench as claimed in claim 1, wherein said housing has a width (112 has a width) and said drive aperture has an across flats dimension (130 has a diameter).
	Buchanan does not explicitly disclose said width is less than two times said across flats dimension.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan to incorporate the width to be less than two times of said across flats dimension because 	the Applicant has not disclosed that ratio of the width to the across flats dimension solves any stated problem or is for any particular purpose and is not a critical ratio. Moreover, it appears that Buchanan would perform equally well with the current ratio. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the ratio of the width to the across flats dimension of Buchanan to be less than two times because the ratio does not appear to provide any unexpected results.
	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US PGPUB 2013/0340574) in view of Ludtke et al (US Patent No. 9,415,486), hereinafter referred to as Buchanan and Ludtke, respectively.
	Regarding claim 5 (Currently Amended), Buchanan discloses a ratchet wrench (110) comprising: 
	a wrench head comprising a housing having an outer sidewall (112) and a housing aperture defined by an inner sidewall (a hole that extends through 122) and provided with a plurality of housing ramps (122 has a plurality of housing ramps) and a recess provided in said inner sidewall of said housing (a recess is created where the housing ramps of 122 are recessed from the edge of the aperture of the hole through 112); 
	a handle having a first end connected with said wrench head (114); 
	a clutch ring disposed in said housing aperture (136), said clutch ring having an outer surface and an inner surface that defines a clutch aperture (136 has an outer surface, an inner surface and a clutch aperture), said outer surface of said clutch ring having a plurality of clutch transmission ramps (184) and at least a portion of said inner surface of said clutch ring having a plurality of clutch teeth (140); and 
	a drive element disposed in said clutch ring (118), said drive element having an outer surface provided with a plurality of drive teeth (134) and an inner surface defining a drive aperture provided with fastener engaging surfaces (130), 
	wherein said clutch ring is a split ring having opposing ends (136 is a split ring and has opposing ends), and 
	wherein rotation of said handle in a first direction causes said housing ramps to move along said clutch transmission ramps in a first direction to cause said clutch ring to contact against said drive element to lock said housing, clutch ring and drive element together (rotation in the first direction causes 136, 118, and 122 to lock together) and rotation of said handle in a second direction opposite said first direction causes said housing ramps to move along said clutch transmission ramps in a second direction that is opposite said first direction along said clutch transmission ramps to release said wrench head for rotation relative to said drive element (rotation in a second direction frees up contact and allows 136 to slide giving a ratcheting motion).
	Buchanan does not explicitly disclose a radially projecting clutch protrusion from the clutch ring being held in a recess provided in said inner sidewall of said housing.
	Ludtke teaches in figure 3, a ratchet wrench (10) comprising: 
	a wrench head (30) comprising a housing having an outer sidewall (30 has an outer sidewall) and a housing aperture defined by an inner sidewall (32); 
	a handle having a first end connected with said wrench head (50); 
	an auditory clutch ring disposed in said housing aperture (44), said auditory clutch ring having an outer surface and an inner surface that defines a clutch aperture (44 has an outer surface and an inner surface that mates with 20), said outer surface of said auditory clutch ring (44) having at least one radially projection clutch protrusion (46); and
	a drive element (20), said drive element (20) having an outer surface provided with a plurality of drive teeth (22) and an inner surface defining a drive aperture provided with fastener engaging surfaces (20 has a fastener engaging surface), the auditory clutch ring fitting on the outer surface (44 fits over 26 which is part of the outer surface of 20); and
	a spring recess in the housing inner wall (34), with a leaf spring (48) housed within the spring recess (fig 4, 38 is housed within 34) that engages the auditory clutch ring radial protrusions (fig 4, 48 engages 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Buchanan with the teachings of Ludtke to incorporate the auditory clutch ring having a plurality of clutch protrusions, the leaf spring, and leaf spring recess because leaf spring and auditory clutch ring provide audible and tactile feedback of the ratchet and thus helps the user know the status of the ratchet mechanism (col 1, lines 43-52, summarized).
	Thus when Buchanan as modified with the auditory clutch ring of Ludtke and the protrusions are around the clutch ring of Buchanan, the limitation of “a radially projecting clutch protrusion from the clutch ring being held in a recess provided in said inner sidewall of said housing” is met because the protrusions of Ludtke (46) are then housed within the recess of Buchanan (the recess is formed by where the housing ramps of 122 are recessed from the edge of the aperture through 112).  
	Regarding claim 8 (Original), Buchanan further discloses a ratchet wrench as claimed in claim 5, wherein said clutch teeth are provided adjacent said second end of the clutch ring (184 is on the second end of the clutch ring).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723